United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-2069
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Southern District of Iowa.
Billy Marie Scarlett,                    *
                                         *      [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: October 8, 2009
                                 Filed: October 14, 2009
                                  ___________

Before WOLLMAN, RILEY, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       Billy Marie Scarlett (Scarlett) appeals the 240-month prison sentence the
district court1 imposed after Scarlett pled guilty to conspiring to distribute 500 grams
or more of a methamphetamine mixture, in violation of 21 U.S.C. §§ 841(a)(1),
(b)(1)(A), and 846. Her counsel filed a brief under Anders v. California, 386 U.S. 738
(1967), questioning whether the sentence was unreasonable, and moved to withdraw.
Scarlett filed a supplemental brief raising the same argument.



      1
        The Honorable John A. Jarvey, United States District Judge for the Southern
District of Iowa.
       Scarlett pled guilty pursuant to a plea agreement containing a waiver of the
right to appeal her conviction and sentence. We enforce that appeal waiver here. The
record reflects Scarlett understood and voluntarily accepted the terms of the plea
agreement, including the appeal waiver; the appeal falls within the scope of the
waiver; and no injustice would result from enforcing it. See United States v. Andis,
333 F.3d 886, 889-92 (8th Cir. 2003) (en banc); United States v. Estrada-Bahena, 201
F.3d 1070, 1071 (8th Cir. 2000) (per curiam) (enforcing an appeal waiver in an
Anders case).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we find no nonfrivolous issues for appeal beyond the scope of the waiver.
Therefore, we dismiss the appeal, we grant counsel’s motion to withdraw, and we
deny Scarlett’s motion for appointment of new counsel.
                       ______________________________




                                        -2-